United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


DUANE MORRIS LLP - NY
PATENT DEPARTMENT
1540 BROADWAY
NEW YORK NY 10036-4086

In re Application of 				:	DECISION ON PETITION
CLEMENT MICHEL BERNARD et al.	:	
Serial No.: 17/095,979			:	 
Filed: November 12, 2020   	     	  	:	
Docket No.: Y7954-01433			:

This is a decision on the Petition to Accept Color Drawing or Photographs under 37 C.F.R. § 1.84(a), received in the United States Patent and Trademark Office (USPTO) on November 30, 2021. 

The petition of November 30, 2021 was indicated as being a resubmission of the petition that was filed concurrently with the filing of the instant application, filed on November 12, 2020. A petition decision was rendered on July 30, 2021, in response to the petition filed on November 12, 2020. 

Accordingly, the petition filed on November 30, 2021 is DISMISSED as moot.

Any new petition to accept color drawings or photographs under 37 C.F.R. § 1.84(a) will need to include payment of the fee as set forth under 37 C.F.R. 1.17(h).

Should there be any questions about this decision please contact Scarlett Y. Goon, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-270-5241, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/SCARLETT Y GOON/QAS, Art Unit 1600   

/Zachariah Lucas/Supervisory Patent Examiner, Art Unit 1600